DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1, 4, 11, and 14, the original Specification is silent as to how the claimed M2 value (maximum-to-median power value) of the frequency domain is determined.  The Specification discloses that “In exemplary embodiments … MAX is a maximum waveform at a specific frequency in the frequency domain and MED is a median of all frequency ranges in the frequency domain.” (see Specification, [0008]). The specification of the present Application further discloses “The frequency domain information may be analyzed to determine a maximum waveform at a specific frequency in the frequency domain (MAX) and the median of all frequency ranges (MED). The MAX and MED may be used to determine the maximum-to-median power (M2) via calculating the square of the ratio of MAX to MED: M2 = (MAX/MED)².” (see Specification, [0008]). It remains unclear, however, how the frequency domain is defined, and  how a maximum waveform at a specific frequency in the frequency domain (MAX) and the median of all frequency ranges (MED) are determined. Accordingly, it is herein asserted that the Specification does not describe the invention in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention and therefore fails the written description requirement. For the purpose of the instant office action, in determining the M2 value, the Examiner would assume that the maximum and median values refer to any types of defined maximum or median values in a signal in any types of frequency domain analysis.
Regarding Claim 6 and 16, the original Specification is silent as to how the claimed M2 value in the frequency domain is determined with the same reasoning as stated above regarding Claims 1, 4, 11, and 14. For the purpose of the instant office action, in determining the M2 value, the Examiner would assume that the maximum and median values refer to any types of defined maximum or median values in a signal in any types of frequency domain analysis.
Regarding Claims 2-3, 5, and 7-10, the claims are rejected based on their dependency on Claim 1 as stated above.
Regarding Claims 12-13, 15, and 17-20, the claims are rejected based on their dependency on Claim 11 as stated above.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 4, 11, and 14, with regard to the M2 value (maximum-to-median power value) of the frequency domain, it is unclear what type of frequency domain analysis intended. Furthermore, it is unclear whether the maximum value refers to the peak value in the power spectral density or refers to other types of maximum values in the frequency domain. It is also unclear whether the median value refers to the value that splits the spectrum into two regions of equal content, or refers to the frequency at which the spectrum is divided into two regions with equal amplitude, or refers to other types of median value in frequency domain. For the purpose of the instant office action, in determining the M2 value, the Examiner would assume that the maximum and median values refer to any types of defined maximum or median values in a signal in any types of frequency domain analysis.
Regarding Claim 6 and 16, it is unclear how the claimed M2 value in the frequency domain is determined with the same reasoning as stated above regarding Claims 1, 4, 11, and 14. For the purpose 
Regarding Claims 2-3, 5, and 7-10, the claims are rejected based on their dependency on Claim 1 as stated above.
Regarding Claims 12-13, 15, and 17-20, the claims are rejected based on their dependency on Claim 11 as stated above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1, the claim is directed to an apparatus that can be considered as a machine for assessing one access site characteristics that falls within one of four statutory categories.
The claim recites the limitations “… determine change in the number of pixels (CNP) information of the video information, the CNP information associated with movement of a skin surface of the patient due to blood flow through the dialysis access site, 
determine frequency domain information of the CNP information, 
determine a maximum-to-median power (M2) value of the frequency domain information, and 
determine at least one access site characteristic based on the M2 value.” 
The aforementioned limitations, are steps that, under their broadest reasonable interpretation, cover performance of the limitation in the mind. That is, nothing in the aforementioned claim elements 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements including “at least one processor; a memory coupled to the at least one processor, the memory comprising instructions that, when executed by the at least one processor, cause the at least one processor to: generate video information based on a video of a dialysis access site of a patient”. A processor and a memory comprising instructions amount to mere instructions to implement an abstract idea on a computer or merely use a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The limitation “generate video information based on a video of a dialysis access site of a patient” is an insignificant extra pre-solution activity that amounts to mere data gathering (see MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application. 

	Regarding Claim 2, in view of the above with regard to Claim 1, dependent Claim 2 fails to recite patent-eligible subject matter under 35 U.S.C. 101. The limitation “the at least one access site characteristic comprising an access blood flow (ABF) rate,” is an abstract idea that can practically be assessed by a user mentally or with the aid of pen/paper.  For example, a user by monitoring the changes in an access site or through visual inspection of captured images from an access site an correlate the changes in the access site with known biological parameters like the blood flow.
	Additionally, Claim 2 does not recite additional elements that integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.
	Regarding Claim 3, in view of the above with regard to Claim 1, dependent Claim 3 fails to recite patent-eligible subject matter under 35 U.S.C. 101. The limitation “the at least one access site characteristic comprising an access site failure condition,” is an abstract idea that can practically be assessed by a user mentally or with the aid of pen/paper.  For example, a user can visually inspect a region of interest in the body that comprises an access site failure condition and this condition can be identified by a physician.
	Additionally, Claim 3 does not recite additional elements that integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.
	Regarding Claim 4, in view of the above with regard to Claim 1, dependent Claim 4 fails to recite patent-eligible subject matter under 35 U.S.C. 101. The limitation “to perform a regression analysis of the M2 value based on at least one patient characteristic to determine the at least one access site characteristic,” is an abstract idea that can practically be performed by a user mentally or with the aid of pen/paper.  For example, with the data collected in Claim 1, a user can produce a data map and perform 
	Additionally, Claim 4 does not recite additional elements that integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.
	Regarding Claim 5, in view of the above with regard to Claim 1, dependent Claim 5 fails to recite patent-eligible subject matter under 35 U.S.C. 101. The limitation “to perform the regression analysis with access blood flow (ABF) rate as a dependent variable and the at least one patient characteristic as an independent variable,” is an abstract idea that can practically be performed by a user mentally or with the aid of pen/paper.  For example, with the data collected in Claim 1, a user can produce a data map and perform a regression analysis with the aid of pen/paper, and based on its results, can provide an association between the calculated values and a characteristic in an access site such as the blood flow. The user further in his/her regression analysis may consider various variables including the blood flow and other known characteristics such as the weight, height, etc. of the patient.
	Additionally, Claim 5 does not recite additional elements that integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.
	Regarding Claim 6, in view of the above with regard to Claim 1, dependent Claim 6 fails to recite patent-eligible subject matter under 35 U.S.C. 101. The limitation “to determine M2 as (MAX/MED)2, wherein MAX is a maximum waveform at a specific frequency in the frequency domain and MED is a median of all frequency ranges in the frequency domain,” is a mathematical concept or mathematical relationship that falls within the grouping of abstract ideas that can practically be performed by a user mentally or with the aid of pen/paper. (see 2106 .04(a)(2)(I)(A)-(C)). For example, a user can also monitor the changes in multiple images during a specific amount of time and assess the frequency of changes in specific characteristic of the image such as the rate of color changes in some frames or a number of occurrences of other repeating events in the data that correspond to the frequency. Based 
Additionally, Claim 6 does not recite additional elements that integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.
	Regarding Claim 7, in view of the above with regard to Claim 1, dependent Claim 7 fails to recite patent-eligible subject matter under 35 U.S.C. 101. The limitation “to determine CNP as a change of a characteristic of pixels in an area of interest in the video,” is an abstract idea that can practically be performed by a user mentally or with the aid of pen/paper.  For example, with the data collected in Claim 1, by visual inspection of the images/video, a user can determine CNP as a change of a characteristic of pixels in an area of interest in the video. 
	Additionally, Claim 7 does not recite additional elements that integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.
	Regarding Claim 8, in view of the above with regard to Claims 1 and 7, dependent Claim 8 fails to recite patent-eligible subject matter under 35 U.S.C. 101. The limitation “the characteristic comprising one of color or intensity,” is an abstract idea that can practically be performed by a user mentally or with the aid of pen/paper.  For example, with the data collected in Claim 1 and in light of Claim 7, by visual inspection of the images/video, a user can determine CNP as a change of a characteristic of pixels in an area of interest in the video the characteristic comprising one of color or intensity. 
	Additionally, Claim 8 does not recite additional elements that integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.
	Regarding Claim 9, in view of the above with regard to Claim 1, dependent Claim 9 fails to recite patent-eligible subject matter under 35 U.S.C. 101. The limitation “the CNP information comprising a time series of CNP,” is an abstract idea that can practically be performed by a user mentally or with the 
	Additionally, Claim 9 does not recite additional elements that integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.
	Regarding Claim 10, in view of the above with regard to Claims 1 and 9, dependent Claim 10 fails to recite patent-eligible subject matter under 35 U.S.C. 101. The limitation “to perform a time domain analysis of the video information via: performing an amplitude analysis of the time series of CNP, and determining a peak point of the time series of CNP,” is an abstract idea that can practically be performed by a user mentally or with the aid of pen/paper.  For example, as discussed under Claim 9 above, a user can by assessing a time series based on his/her observations in various time points over a period of time to create the CNP information as a time series. Furthermore, the user may use the same data to perfume time domain analysis by determining a peak point in the collected data.
	Additionally, Claim 10 does not recite additional elements that integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.
	Regarding Claim 11, the claim is directed to a method of assessing one access site characteristics that falls within one of four statutory categories.
The claim recites the limitations “… determining change in the number of pixels (CNP) information of the video information, the CNP information associated with movement of a skin surface of the patient due to blood flow through the dialysis access site, 
determining frequency domain information of the CNP information, 
determining a maximum-to-median power (M2) value of the frequency domain information, and 
determining at least one access site characteristic based on the M2 value.” 

This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements including “generating video information based on a video of a dialysis access site of a patient”. This limitation is an insignificant extra pre-solution activity that amounts to mere data gathering (see MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
Furthermore, with a similar reasoning as stated above, the additional elements, either alone or in combination, do not recite limitations that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.
Regarding Claims 12-20, the claims are directed to a method that falls within one of four statutory categories.
	Claims 12-20 share the same limitations as Claims 2-10 respectively. As such, Claims 12-20 fail to recite patent-eligible subject matter under 35 U.S.C. 101 with the same reasoning as discussed under Claims 2-10 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kotanko (US 2017/0119258 A1) in view of Phinyomark (Phinyomark et al., A Novel Feature Extraction for Robust EMG Pattern Recognition, JOURNAL OF COMPUTING, VOLUME 1, ISSUE 1 (DECEMBER 2009); available at https://arxiv.org/ftp/arxiv/papers/0912/0912.3973.pdf).
	Regarding Claim 1, Kotanko discloses an apparatus, comprising: 
at least one processor (Fig. 3, #304 a processor; [0054] “the processor 304 may also perform one or more acts); 

generate video information based on a video ([0054] “a processor 304 in communication with other components in the imaging device 302 to enable the acquisition of images and the organization of images into a video stream”) of a dialysis access site of a patient ([0043] “the non-invasive techniques may be employed to determine the access blood flow (ABF) and/or predict the onset of thrombosis in hemodialysis patients”; Fig. 1, “illustrates an example hemodialysis system 100”; [0048] “The video may be captured while the patient is undergoing hemodialysis treatment or while the patient is in a static state (i.e., not currently undergoing hemodialysis treatment). The video recording of the area of interest on the patient may be taken”), 
determine change in the number of pixels (CNP) information of the video information, the CNP information associated with movement of a skin surface of the patient due to blood flow through the dialysis access site ([0050] “These pixels may be assessed in the video stream to determine the degree of the motion present in the video stream”; [0070] “Identifying the number of pixels that are exhibiting these changes provides a benchmark to identify how much motion is being captured in the video”; [0054] “the processor 304 may be configured to amplify the motion in the captured video consistent with act 204, determine the amplitude of motion in the video consistent with act 206, and/or identify access blood flow characteristics consistent with act 208”), 
determine frequency domain information of the CNP information ([0051] “the amplitude of the motion may be transformed into the frequency domain for analysis”),  

determine at least one access site characteristic based on the … value ([0078] wherein the blood flow characteristics can be determined).
	However, Kotanko is silent as to where the median is used in determining the M2 value.
	Phinyomark teaches the median value in frequency domain as value for robust feature extraction in biological signal processing. (see Phinyomark, Abstract).
	In a similar field of endeavor, Phinyomark teaches the median value using frequency properties for statistical analysis, in particular, for feature extraction in biological signal analysis such as EMG pattern recognition. (see Phinyomark, Abstract). Similarly, Kotanko discloses the maximum/peak value in the frequency domain and its association with biological parameters by comparing it with threshold ranges. (see Kotanko, [0085]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the proposed maximum value in the frequency domain, as taught by Kotanko, with the median value in the frequency domain, like taught by Phinyomark, and perform simple mathematical operations such as maximum to median ratio in order to normalize the data so values may be compared with other ranges to provide a method for comparing and associating the output data with biological parameters such as blood flow in a region of interest.
Regarding Claim 2, Kotanko further discloses the at least one access site characteristic comprising an access blood flow (ABF) rate. ([0078] “For example, the ABF of the patient may be estimated”; [0085] “comparison between a patient with low ABF before and after physician intervention”).
Regarding claim 3, Kotanko further discloses the at least one access site characteristic comprising an access site failure condition. ([0008] “the captured video may be analyzed to identify thrombosis in the patient and/or predict the onset of thrombosis”).
	Regarding claim 4, Kotanko as modified by Phinyomark discloses all the elements of Claim 1 including the M2 value. However, Kotanko as modified by Phinyomark is silent as to perform a regression analysis of the … value based on at least one patient characteristic to determine the at least one access site characteristic.
Kotanko further discloses to perform a regression analysis of the … value based on at least one patient characteristic to determine the at least one access site characteristic. ([0081]-[0082], “the coefficient A and the constant B may be determined based on, for example, a linear regression analysis of experimental data obtained from a set of patients. The coefficient A and the constant B also could be the functions of patients' physiological parameters, for example A and B could be associated with body composition (e.g., fat and muscle), weight, height and gender”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the regression analysis, as taught by Kotanko, to the M2 value, as taught by Kotanko and modified by Phinyomark, to utilize the meaningful correlation between the M2 value and potential biological signals such as the blood flow to provide an estimation of the biological signal.
	Regarding claim 5, Kotanko further discloses to perform the regression analysis with access blood flow (ABF) rate as a dependent variable and the at least one patient characteristic as an independent variable. ([0081] see equation 4; [0082], “the coefficient A and the constant B may be determined based on, for example, a linear regression analysis of experimental data obtained from a set of patients. The coefficient A and the constant B also could be the functions of patients' physiological parameters, for example A and B could be associated with body composition (e.g., fat and muscle), weight, height and gender”).
Regarding claim 6, Kotanko further discloses to determine [a value], wherein MAX is a maximum waveform at a specific frequency in the frequency domain ([0085] “the location of the peaks in the frequency domain representation of the amplitude of motion may be identified and compared to one or more threshold ranges”).
However, Kotanko is silent as to where the median is used in determining the M2 as (MAX/MED)², wherein … MED is a median of all frequency ranges in the frequency domain.
Phinyomark teaches the median value in frequency domain as value for robust feature extraction in biological signal processing. (see Phinyomark, Abstract).
	it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the proposed maximum value in the frequency domain, as taught by Kotanko, with the median value in the frequency domain, like taught by Phinyomark, and perform simple mathematical operations such as applying the square function to the maximum to median ratio in order to normalize the data so values may be compared with other ranges to provide a method for comparing and associating the output data with biological parameters such as blood flow in a region of interest. By selecting data points from a specific data range, the square function may also amplify the value of data points with high maximum-to-median values significantly more than the data points with lower maximum-to-median values that distinguishes data points with higher peak-to-median values which might be of interest.
Regarding claim 7, Kotanko further discloses to determine CNP as a change of a characteristic of pixels in an area of interest in the video ([0050] “The amplitude may be determined by, for example, determining the intensity changes of each pixel between consecutive frames”).
Regarding claim 8, Kotanko further discloses the characteristic comprising one of color or intensity ([0050] “the pixels exhibiting color and/or intensity changes between images frames are generally capturing motion of the patient”).
Regarding claim 9, Kotanko further discloses the CNP information comprising a time series of CNP. ([0015]-[0017] wherein an image/video as an array of pixels can be analyzed and a “first time series” and “second time series” are produced).
	Regarding Claim 11, Kotanko discloses a method, comprising: 
generating video information based on a video ([0054] “a processor 304 in communication with other components in the imaging device 302 to enable the acquisition of images and the organization of images into a video stream”) of a dialysis access site of a patient ([0043] “the non-invasive techniques may be employed to determine the access blood flow (ABF) and/or predict the onset of thrombosis in hemodialysis patients”; Fig. 1, “illustrates an example hemodialysis system 100”; [0048] “The video may be captured while the patient is undergoing hemodialysis treatment or while the patient is in a static state (i.e., not currently undergoing hemodialysis treatment). The video recording of the area of interest on the patient may be taken”), 
determining change in the number of pixels (CNP) information of the video information, the CNP information associated with movement of a skin surface of the patient due to blood flow through the dialysis access site ([0050] “These pixels may be assessed in the video stream to determine the degree of the motion present in the video stream”; [0070] “Identifying the number of pixels that are exhibiting these changes provides a benchmark to identify how much motion is being captured in the video”; [0054] “the processor 304 may be configured to amplify the motion in the captured video consistent with act 204, determine the amplitude of motion in the video consistent with act 206, and/or identify access blood flow characteristics consistent with act 208”), 
determining frequency domain information of the CNP information ([0051] “the amplitude of the motion may be transformed into the frequency domain for analysis”),  

determining at least one access site characteristic based on the … value ([0078] wherein the blood flow characteristics can be determined).
	However, Kotanko is silent as to where the median is used in determining the M2 value.
	Phinyomark teaches the median value in frequency domain as value for robust feature extraction in biological signal processing. (see Phinyomark, Abstract).
	In a similar field of endeavor, Phinyomark teaches the median value using frequency properties for statistical analysis, in particular, for feature extraction in biological signal analysis such as EMG pattern recognition. (see Phinyomark, Abstract). Similarly, Kotanko discloses the maximum/peak value in the frequency domain and its association with biological parameters by comparing it with threshold ranges. (see Kotanko, [0085]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the proposed maximum value in the frequency domain, as taught by Kotanko, with the median value in the frequency domain, like taught by Phinyomark, and perform simple mathematical operations such as maximum to median ratio in order to normalize the data so values may be compared with other ranges to provide a method for comparing and associating the output data with biological parameters such as blood flow in a region of interest.	Regarding Claim 12, Kotanko further discloses the at least one access site characteristic comprising an access blood flow (ABF) rate. ([0078] “For example, the ABF of the patient may be estimated”; [0085] “comparison between a patient with low ABF before and after physician intervention”).
Regarding claim 13, Kotanko further discloses the at least one access site characteristic comprising an access site failure condition. ([0008] “the captured video may be analyzed to identify thrombosis in the patient and/or predict the onset of thrombosis”).
	Regarding claim 14, Kotanko as modified by Phinyomark discloses all the elements of Claim 11 including the M2 value. However, Kotanko as modified by Phinyomark is silent as to perform a regression analysis of the … value based on at least one patient characteristic to determine the at least one access site characteristic.
Kotanko further discloses to perform a regression analysis of the … value based on at least one patient characteristic to determine the at least one access site characteristic. ([0081]-[0082], “the coefficient A and the constant B may be determined based on, for example, a linear regression analysis of experimental data obtained from a set of patients. The coefficient A and the constant B also could be the functions of patients' physiological parameters, for example A and B could be associated with body composition (e.g., fat and muscle), weight, height and gender”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the regression analysis, as taught by Kotanko, to the M2 value, as taught by Kotanko and modified by Phinyomark, to utilize the meaningful correlation between the M2 value and potential biological signals such as the blood flow to provide an estimation of the biological signal.
	Regarding claim 15, Kotanko further discloses performing the regression analysis with access blood flow (ABF) rate as a dependent variable and the at least one patient characteristic as an independent variable. ([0081] see equation 4; [0082], “the coefficient A and the constant B may be determined based on, for example, a linear regression analysis of experimental data obtained from a set of patients. The coefficient A and the constant B also could be the functions of patients' physiological parameters, for example A and B could be associated with body composition (e.g., fat and muscle), weight, height and gender”).
Regarding claim 16, Kotanko further discloses determining [a value], wherein MAX is a maximum waveform at a specific frequency in the frequency domain ([0085] “the location of the peaks in the frequency domain representation of the amplitude of motion may be identified and compared to one or more threshold ranges”).
However, Kotanko is silent as to where the median is used in determining the M2 as (MAX/MED)², wherein … MED is a median of all frequency ranges in the frequency domain.
Phinyomark teaches the median value in frequency domain as value for robust feature extraction in biological signal processing. (see Phinyomark, Abstract).
	it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the proposed maximum value in the frequency domain, as taught by Kotanko, with the median value in the frequency domain, like taught by Phinyomark, and perform simple mathematical operations such as applying the square function to the maximum to median ratio in order to normalize the data so values may be compared with other ranges to provide a method for comparing and associating the output data with biological parameters such as blood flow in a region of interest. By selecting data points from a specific data range, the square function may also amplify the value of data points with high maximum-to-median values significantly more than the data points with lower maximum-to-median values that distinguishes data points with higher peak-to-median values which might be of interest.
Regarding claim 17, Kotanko further discloses determining CNP as a change of a characteristic of pixels in an area of interest in the video ([0050] “The amplitude may be determined by, for example, determining the intensity changes of each pixel between consecutive frames”).
Regarding claim 18, Kotanko further discloses the characteristic comprising one of color or intensity ([0050] “the pixels exhibiting color and/or intensity changes between images frames are generally capturing motion of the patient”).
Regarding claim 19, Kotanko further discloses the CNP information comprising a time series of CNP. ([0015]-[0017] wherein an image/video as an array of pixels can be analyzed and a “first time series” and “second time series” are produced).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kotanko (US 2017/0119258 A1), in view of Phinyomark (Phinyomark et al., A Novel Feature Extraction for Robust EMG Pattern Recognition, JOURNAL OF COMPUTING, VOLUME 1, ISSUE 1 (DECEMBER 2009); available at https://arxiv.org/ftp/arxiv/papers/0912/0912.3973.pdf), and further in view of Zhu (F. Zhu et al., "Estimation of arterio-venous access blood flow in hemodialysis patients using video image processing technique," 2016 38th Annual International Conference of the IEEE Engineering in Medicine and Biology Society (EMBC), 2016, pp. 207-210, doi: 10.1109/EMBC.2016.7590676.; available at https://ieeexplore.ieee.org/stamp/stamp.jsp?arnumber=7590676).
Regarding claim 10, Kotanko further discloses to perform a time domain analysis of the video information via: performing an amplitude analysis of the time series of CNP ([0015] “a motion amplification process on each two dimensional video image …, transforming … into a third, one-dimensional time series of amplitudes of optic flow representing the vascular access blood flow based on a pixel-by-pixel determination of changes in intensity between consecutive two dimensional motion-amplified video images in the second time series”).
However, Kotanko as modified by Phinyomark under Claims 1 and 9 is silent as to determining a peak point of the time series of CNP.
Zhu teaches determining a peak point of the time series of CNP (Page 208, Col. 1, wherein “Maximal and average amplitude are determined over a period of 10 seconds. These readouts are then correlated with ABF”).

Regarding claim 20, Kotanko further discloses performing a time domain analysis of the video information via: performing an amplitude analysis of the time series of CNP ([0015] “a motion amplification process on each two dimensional video image …, transforming … into a third, one-dimensional time series of amplitudes of optic flow representing the vascular access blood flow based on a pixel-by-pixel determination of changes in intensity between consecutive two dimensional motion-amplified video images in the second time series”).
However, Kotanko as modified by Phinyomark under Claims 11 and 19, is silent as to determining a peak point of the time series of CNP.
Zhu teaches determining a peak point of the time series of CNP (Page 208, Col. 1, wherein “Maximal and average amplitude are determined over a period of 10 seconds. These readouts are then correlated with ABF”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the access site analysis system, as taught by Kotanko and modified by Phinyomark under Claims 11 and 19, to determine a peak point of the time series of the points in multi-frame images/video, like taught by Zhu in order to find a correlation between the obtained data and biological signals such as the blood flow (see Zhu, Page 208, Col. 1).

Conclusion
Zhu discloses a mathematical model of change in blood volume and extracellular fluid volume during hemodialysis and finds a high correlation between experimental data and calculation by the model (F. Zhu, F. Kappel, E. F. Leonard, P. Kotanko and N. W. Levin, "Modeling of change in blood volume and extracellular fluid volume during hemodialysis," 2013 35th Annual International Conference of the IEEE Engineering in Medicine and Biology Society (EMBC), 2013, pp. 1506-1509, doi: 10.1109/EMBC.2013.6609798). Zhu discloses a method to estimate interstitial fluid volume and peripheral blood volume in hemodialysis patients using whole body and calf bioimpedance spectroscopy techniques (F. Zhu, P. Kotanko and N. W. Levin, "Estimation of peripheral blood volume and interstitial volume in hemodialysis patients using bioimpedance techniques," 2017 39th Annual International Conference of the IEEE Engineering in Medicine and Biology Society (EMBC), 2017, pp. 1389-1392, doi: 10.1109/EMBC.2017.8037092). Payette discloses a method of assessment of skin flaps using optically based methods for measuring blood flow and oxygenation (Payette, Jeri R. B.Sc.; Kohlenberg, Elicia; Leonardi, Lorenzo Ph.D.; Pabbies, Arone M.D.; Kerr, Paul M.D.; Liu, Kan-Zhi Ph.D.; Sowa, Michael G. Ph.D. Assessment of Skin Flaps Using Optically Based Methods for Measuring Blood Flow and Oxygenation, Plastic and Reconstructive Surgery: February 2005 - Volume 115 - Issue 2 - p 539-546 doi: 10.1097/01.PRS.0000148415.54546.CA; available at https://journals.lww.com/plasreconsurg/Fulltext/2005/02000/Tissue_Oxygenation_and_Perfusion_in_Inferior.23.aspx). Merletti utilizes the median frequency of a power spectrum as an estimator of biological signals (Merletti et al., On-Line Monitoring of the Median Frequency of the Surface EMG Power Spectrum, IEEE TRANSACTIONS ON BIOMEDICAL ENGINEERING, VOL. BME-32, NO. 1, JANUARY 1985). Roger (US 20090080757 A1) discloses a blood detection system to detect blood in patient undergoing an extracorporeal blood therapy, such as hemodialysis by using a digital video device.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./               Examiner, Art Unit 3793                                                                                                                                                                                         
/Ashley K Buran/               Supervisory Patent Examiner, Art Unit 3793